The plaintiff in error, hereinafter called defendant, was convicted in the county court of Caddo county on a charge of having the possession of mash fit for distillation, under section 1, c. 42, Session Laws 1924 (Special Session), and he was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
The record discloses that at the time charged certain officers had discovered the parts of a still and a quantity of mash concealed in a canyon not far from the town of Carnegie. A few nights later they lay in wait nearby, and during the night defendant, his uncle, father-in-law, brother-in-law, and others came to the place and proceeded to work on the still to get it ready to operate. The officers thereupon attempted to arrest them, but all fled. In his flight, defendant ran against a tree and was apprehended. Henry Shaw, an uncle of defendant, was also captured and later pleaded guilty. At the trial of defendant, he testified that the still belonged to him, and he had invited defendant there to *Page 11 
get some whisky; that defendant had no interest in the mash or still. Defendant testified substantially the same. The state offered in evidence that defendant on the preceding afternoon was in the town of Carnegie with other persons and went with one of them to the scene in a car in which they conveyed a large tank. That after his arrest he stated to the officers that this was the first time he had been engaged in the whisky business and it would be his last; that he was willing to take his time.
Under all the evidence, we think the circumstances proved, with the admission of defendant, were sufficient to warrant the jury in finding him guilty, and that the judgment should not be disturbed for insufficiency of evidence.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.